—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a driver for a garbage removal service until he was discharged after he directed an obscenity-laced tirade at a supervisor. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving benefits because his employment was terminated due to misconduct. It is well settled that “[t]he use of vulgar language and disrespectful conduct toward supervisors [can] constitute [ ] disqualifying misconduct” (Matter of Stagno [Sweeney], 239 AD2d 766, 767), especially in cases such as this where claimant previously had been admonished to refrain from insubordinate conduct (see, Matter of Agis [Sweeney], 242 AD2d 819). Contrary to claimant’s argument, the credibility issues presented by the conflicting testimony were within the province of the Board to resolve against him (see, Matter of Nicotra [BryLin Hosps. — Commissioner of Labor], 249 AD2d 863). The remaining arguments raised by claimant have been examined and found to be unpersuasive.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.